Citation Nr: 0330488	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  97-10 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 27, 1998 
for the grant of service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The veteran had active service from August 1985 to September 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas Regional 
Office (RO).

Initially, an appeal had been perfected as to the issue of 
entitlement to service connection for a right knee 
disability, and service connection for this disability was 
granted by rating action of May 1997; the veteran 
subsequently disagreed with the rating assigned, and an 
appeal was perfected as to the increased rating issue.  
However, at the Board hearing in April 2003, the veteran 
withdrew his appeal as to the increased rating issue, and 
this is issue is no longer on appeal.  Additionally, an 
appeal had been perfected as to the issue of entitlement to 
service connection for a skin rash; however, service 
connection for a skin rash was granted by rating action of 
November 1998, as such this issue is no longer on appeal.  
Finally, at the Board hearing in April 2003, the veteran 
withdrew his appeal as to the issue of entitlement to service 
connection for a left knee disability, and this issue is 
additionally no longer on appeal.  As such the remaining 
issue on appeal is as listed on the title page. 

A hearing at the RO before a local hearing officer was held 
in May 1998; and in April 2003, a hearing was held at the RO 
before the undersigned, who is a Veterans Law Judge who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002).  
Transcripts of the hearings are of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained by the 
RO.

2.  The veteran discussed a claim for psychiatric complaints 
at an RO hearing on May 13, 1998; this may serve as an 
informal claim for service connection.  A formal claim was 
received within 1 year of this informal claim.  There is no 
earlier evidence of a claim for service connection for a 
psychiatric disorder.


CONCLUSION OF LAW

The criteria for an assignment of an effective date of May 
13, 1998, but no earlier, for the grant of service connection 
for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5101, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 
3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed as to the issue 
of entitlement to an effective date earlier than August 27, 
1998 for the grant of service connection for post traumatic 
stress disorder (PTSD).  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him.  
See 38 U.S.C.A. § 5103A (West 2002).  In this regard there 
has been notice as to information needed, treatment records 
have been obtained, and there has been a rating decision and 
a statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  Further, it appears that all pertinent evidence 
has been obtained.  Therefore, there is no evidence that 
there are additional records that should or could be 
obtained, nor is there evidence that other development is 
necessary.  The law is citied only to the extent it applies 
as to the instant issue; and further in light of the partial 
grant in this case, and as earlier effective date claims are 
essentially based on a matter of law, the Board finds that 
the duty to assist the veteran is satisfied.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

It is noted that evidence was received by the RO from the 
veteran's representative, to which a Supplemental Statement 
of the Case (SSOC) was not prepared.  This evidence, copies 
of treatment records and Social Security Administration 
records, are copies of evidence previously of record as well 
as new evidence, which is not relevant to the current claim, 
as it is dated subsequent to August 27, 1998 and would not be 
relevant to the adjudication of the effective date claim.  
Therefore, the Board finds that there would be no useful 
purpose in remanding for the issuance of a SSOC.  Further, 
the representative has had an opportunity to review the 
documents, thus the contents are known.

Finally, it is noted that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  There is 
no indication that all records associated with the receipt of 
disability benefits should be obtained as the veteran 
reported at the Board hearing that he was not in receipt of 
SSA disability benefits until a year previously, which would 
be after August 27, 1998.  As well, while the veteran 
reported that he initially applied for SSA disability 
benefits in 1995; there is no showing that any records 
associated with his claim should be obtained as a claim for 
VA benefits must be specifically filed with VA, and even if a 
psychiatric claim or PTSD was referenced in the SSA 
disability benefits claim, it would not be considered as a VA 
claim.  Therefore, there is no need to obtain the records.  
See also Holoway v. Brown, 4 Vet. App. 454 (1993). 

Finally, in this case, the veteran was not specifically 
provided the laws and regulations regarding earlier effective 
date claims in the statement of the case (SOC) as to this 
issue; however, the analysis of an earlier effective date was 
provided in the rating action on appeal, in the SOC, and by 
the Veterans Law Judge at the April 2003 Board hearing.  
Therefore, the veteran has had sufficient notice regarding 
the law as to the issue on appeal and there is no prejudice 
in going forward with the appeal.

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award 
based on a claim reopened after final disallowance shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor or 
the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).  
As noted, this is the standard that applies to claims that 
are allowed on the basis of new and material evidence when 
the new evidence is not service medical records.  Id.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.  A report of 
examination or hospitalization will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  

The veteran's service separation date was September 22, 1995.  
In November 1995, the veteran filed a claim for service 
connection for back disability, pinched nerve in the neck, 
nerve damage in both arms from a inched nerve, stomach 
problems from medication for back and neck, hiatal hernia, 
torn cartilage of the right knee, shin splints, collar bone 
damage, and all other diseases and injuries of record.  No 
psychiatric pathology was found in the evaluation of this 
claim.

The service medical records show no history, treatment, or 
diagnoses of a psychiatric disorder including PTSD.

The first occasion the veteran reported psychiatric 
complaints was at a RO hearing on May 13, 1998 regarding 
other issues then on appeal, when he stated that he was angry 
post service and had mood changes post service, which he felt 
was related to exposure to herbicide agents in service.  It 
was discussed that this would be a separate claim.  Later in 
May 1998, the veteran filed a claim for service connection 
for a psychiatric disorder.  On August 27, 1998, the veteran 
filed a claim for service connection for PTSD.  In January 
2001, the veteran filed a claim for service connection for 
depression as secondary to his service connected 
disabilities.

The veteran is service connected for chronic adult acne with 
folliculitis related herbicide exposure, effective from 
September 23, 1995.

VA treatment records show treatment for psychiatric 
complaints, including PTSD, beginning August 18, 1998, when 
the veteran was seen by his VA provider and as a walk in to 
mental health for depression and chronic pain.  The veteran 
has been diagnosed with depression, dysthymia, psychotic 
thinking, and PTSD.  By rating action of November 2001, 
service connection for PTSD was granted with an effective 
date of August 27, 1998.  Service connection for PTSD was 
granted on the basis of being directly related to his 
military service and verified stressful events experienced in 
service.  It was noted that the veteran had filed a claim for 
depression as secondary to his other service connected 
disabilities; however, depression was symptom of PTSD and may 
not be separated from the diagnosis.  

As the Board hearing in April 2003 the veteran contended that 
as his PTSD was present after service, he should be service 
connected since then.  He reported that while he filed a 
claim for other issues in 1995, he later claimed PTSD in 
1998.  He stated that his psychiatric treatment began in 
either 1996, 1997, or 1998 by VA providers.  The veteran 
reported he was unclear as to dates.  He stated that he had 
discussed psychiatric complaints with his representative when 
he filed his initial claim in 1995; however his understanding 
was that it was felt that he would do better by filing a 
claim for other issues.

Therefore, the Board concludes that there is a basis to 
assign an effective date of May 13, 1998 for service 
connection for PTSD, as the RO hearing can be taken as an 
informal claim for a psychiatric disorder, which is currently 
diagnosed as PTSD, for which the veteran is service 
connected.  A formal claim was received within 1 year.  
However, an effective date for the grant of service 
connection for PTSD earlier than May 13, 1998 is unavailable 
as there is no showing of a formal or informal claim for 
service connection for PTSD prior to that date.  That is, 
there is no evidence of an attempt to claim service 
connection for a psychiatric disorder prior to May 13, 1998.  
While the veteran contends he did intend to earlier file a 
claim, and was treated prior to that date, neither contention 
provides a basis for an earlier effective date.  There is no 
evidence of earlier psychiatric pathology.  Significantly, 
while treatment records may lead to an informal claim for an 
increase, they do not provide a basis for a claim for service 
connection.  See 38 C.F.R. § 3.157.

As noted, in this case, there is no evidence of earlier 
treatment.  In 1995 normal psychiatric findings were 
recorded.  Moreover, there is no mention of a claim for 
psychiatric pathology prior to 1998.  Therefore, there is no 
basis for an effective date earlier than the one assigned.




ORDER

An effective date of May 13, 1998, but no earlier, for the 
grant of service connection for PTSD is granted subject to 
the laws and regulations governing the payment of monetary 
benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



